11‐2033 
        Williams v. Fowler, et al. and County of Nassau, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
                At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 21st day of October, two thousand 
        fourteen. 
                                           
        PRESENT:  CHESTER J. STRAUB, 
                       RICHARD C. WESLEY, 
                       DEBRA ANN LIVINGSTON, 
                                   Circuit Judges. 
        ____________________________________________ 
         
        THOMAS A. WILLIAMS, 
         
                                   Plaintiff‐Appellant, 
         
                       ‐v.‐                                  No. 11‐2033 
         
        COUNTY OF NASSAU, THOMAS R. SUOZZI, in his individual and official 
        capacity, NASSAU COUNTY CIVIL SERVICE COMMISSION, JOHN J. SENKO, 
        JR., in his individual and official capacity, JAMES F. DEMOS, in his individual 
        and official capacity, DAVID J. GUGERTY, in his individual and official capacity, 
        ANTHONY M. CANCELLIERI, in his individual and official capacity, JOHN 
        DONNELLY, in his individual and official capacity, CAROL KRAMER, in her 
        individual and official capacity, PETER SYLVER, in his individual and official 
capacity, BRUCE NYMAN, in his individual and official capacity, PATRICIA 
BOURNE, in her individual and official capacity, 
 
                        Defendants‐Appellees, 
 
CHARLES W. FOWLER, in his individual and official capacity, ROBERT L. 
SCHOELLE, JR., in his individual and official capacity, MARGUERITE 
COSTELLO, in her individual and official capacity, NASSAU COUNTY OFFICE 
OF HOUSING AND INTERGOVERNMENTAL AFFAIRS, 
 
                        Defendants, 
 
ROBIN E. PELLEGRINI, 
 
                        Plaintiff.* 
____________________________________________  
 
For Appellant:          STEPHEN BERGSTEIN, Bergstein & Ullrich, LLP, 
                        Chester, NY (Law Office of Frederick K. Brewington, 
                        Hempstead, NY, on the brief). 
 
For Appellees:          ROBERT VANDERWAAG, Deputy County Attorney 
                        (Dennis J. Saffran, on the brief), for John Ciampoli, 
                        County Attorney of Nassau County, Mineola, NY. 
 
      Appeal from the United States District Court for the Eastern District of 
New York (Roslynn R. Mauskopf, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

          Thomas A. Williams (“Williams”) is the former Executive Director of the 

Civil Service Commission of Nassau County who alleges that he was fired in 

*    The Clerk of the Court is directed to amend the caption as above. 
retaliation for his public comments before the Nassau County Legislature.  

Pursuant to 42 U.S.C. § 1983, Williams brought suit alleging Defendants 

terminated his employment in violation of the First Amendment.  Williams 

appeals from a Memorandum & Order dated March 30, 2011, granting 

Defendants‐Appellees’ motion for reconsideration and thereby granting 

summary judgment for Defendants‐Appellees and dismissing Williams’s 

Complaint in its entirety.  See Williams v. County of Nassau, 779 F. Supp. 2d 276 

(E.D.N.Y. 2011).  We assume the parties’ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

      This court reviews de novo a district court’s grant of summary judgment, 

“construing the evidence in the light most favorable to the nonmoving party and 

drawing all reasonable inferences in that party’s favor.”  Kuebel v. Black & Decker 

Inc., 643 F.3d 352, 358 (2d Cir. 2011). 

      Because Williams spoke before the Nassau County Legislature not “as a 

citizen on a matter of public concern,” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006), 

but rather “pursuant to his official duties” as defined by this Court in Weintraub 

v. Board of Education, 593 F.3d 196, 203 (2d Cir. 2010), we hold that Williams’s 
speech is not protected by the First Amendment and affirm the district court’s 

grant of summary judgment. 

      We have considered Williams’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk